     Case 1:20-cv-00358-NONE-JLT Document 15 Filed 06/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    SHIKEB SADDOZAI,                                 Case No. 1:20-cv-00358-NONE-JLT (PC)

12                       Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
                                                       FOR AN EXTENSION OF TIME AS MOOT
13            v.
                                                       (Doc. 14)
14    J. CEBALLOS, et al.,
15                       Defendants.
16

17           The Court recently granted Plaintiff’s request for an extension of time to comply with the
18   Court’s first screening order. (Doc. 13.) According to this extension, Plaintiff has until July 1,
19   2020, to file a first amended complaint curing the deficiencies identified in the screening order.
20   (Id.)
21   ///
22
     ///
23
     ///
24
     ///
25
     ///
26
27   ///

28   ///
     Case 1:20-cv-00358-NONE-JLT Document 15 Filed 06/01/20 Page 2 of 2


 1          The same day that the Court granted the extension of time to file the amended complaint,

 2   Plaintiff filed a second motion for an extension of time to amend his complaint. (Doc. 14.) As

 3   stated above, the Court has already granted Plaintiff an extension of time; thus, the Court denies

 4   Plaintiff’s second motion for an extension as moot.

 5

 6   IT IS SO ORDERED.

 7      Dated:     May 30, 2020                                /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                       2
